DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-16 are allowed with the examiner’s amendment as follows:

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sepehr Zangeneh (Reg. #: 75,682) on 05/20/2022.

	The claim has been amended as follows:

1. (Currently Amended) A method for wireless communication of continuous analyte concentration data, the method comprising: 
		transmitting one or more first advertising messages utilizing a first set of parameters during a first predetermined communication interval if a whitelist of previously authenticated devices has at least one unfilled entry; 
		transmitting one or more second advertising messages utilizing a second set of parameters during the same first predetermined communication interval if the whitelist lists at least one device; 
		establishing a first communication session between an analyte sensor system and a first device and a second communication session between the analyte sensor system and a second device during the same first predetermined communication interval based on at least one of the first advertising messages and the second advertising messages; and 
		transmitting analyte concentration data to the first device and to the second device utilizing the first communication session and the second communication session during the same first predetermined communication interval.










REASONS FOR ALLOWANCE
3.	The present invention is directed to continuous monitoring of analyte values received from an analyte sensor system.
		Mandapaka et al (US 20180027412 A1) discloses to establish connection between a display device and the analyte sensor system to communicate analyte sensor data. During a first interval, a communication session is established between the analyte sensor system and a display device to send data to the display device. A second communication session is established with a second display device during a second interval to send data to the second display device (Fig. 7A-B, Fig. 7L, Par 0345-0350, Par 0361-0362, Par 0365, Par 0486-0493).   
		Mandapaka discloses to establish communication sessions with two display devices during different time intervals. Mandapaka does not disclose to establish communication sessions with two devices concurrently/at the same time interval and communicate data with the two devices during the same time interval. 
		Hernandez-Rosas et al (US 20150123810 A1) discloses to connect analyte sensor system with one or more display devices. In this regard, the analyte sensor system sends advertisement message to establish connection with a display device when the whitelist is empty and also sends advertisement message to connect to a display device when the device is included in a whitelist (Fig. 4, Fig. 8A-B, Fig. 9A-B).
		Hernandez-Rosas does not disclose to establish communication sessions with two devices concurrently/at the same time interval and communicate data with the two devices during that same time interval.

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
 		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473